DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 8,671,570 B2 in view of  Wakaoka US 20200003501 A1.
Re claim 1, Liu et al. teach a heat conducting structure (fig 2), comprising: a heat conducting unit forming a closed chamber (fig 2), wherein the closed chamber has a bottom surface and a top surface, the bottom surface and the top surface are opposite to each other (fig 2), two opposite ends of the heat conducting unit are functioned as a heat source end and a cooling end, respectively (figs); 
a first heat conducting layer disposed on the bottom surface of the closed chamber (243, fig 4a); 
a metal microstructure disposed on the first heat conducting layer (242, col 5 lines 50-55), wherein the first heat conducting layer is located between the metal microstructure and the bottom surface; 
a second heat conducting layer disposed on the metal microstructure (241), wherein the first heat conducting layer, the metal microstructure and the second heat conducting layer are stacked in a direction perpendicular to the bottom surface of the closed chamber so as to form a stacking structure (fig 4a); 
and a working fluid (W, col 3 ) disposed in the closed chamber of the heat conducting unit.
Liu et al. fail to explicitly teach a stepwise decrease. 
Wakaoka teach wherein, a total thickness of a portion of the stacking structure is greater than a total thickness of another portion of the stacking structure, wherein the portion is adjacent to the heat source end, the another portion is away from the heat source end, the total thickness of the stacking structure is gradually decreased in stepwise from the portion of the stacking structure to the another portion of the stacking structure (noting right side is considered heat source end and left side fig 5 , noting 7, 8 is a stacking structure with a gradual decrease due to one stepwise decrease, fig 5) to provide stacked joints with mesh capillary layers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a stepwise decrease as taught by Liu et al.  in the Wakaoka invention in order to advantageously allow to provide a vapor chamber having high heat transportation
capacity. 

Re claim 2,  Liu et al. teach  the first heat conducting layer or the second conducting layer covers at least a part surface of the microstructure (fig 4a).

Re claim 4, Liu et al. teach  wherein the metal microstructure comprises a metal mesh, a metal powder, or a metal particle, or any combination thereof ( 242, col 5 lines1-10 and 50-55, 2420).
Re claim 19, Liu et al. teach  wherein another first heat conducting layer (243) is disposed under the top surface of the closed chamber, another metal microstructure (242) is disposed under the another first heat conducting layer, another second heat conducting layer (241) is disposed under the another metal microstructure, wherein the another first heat conducting layer, the another metal microstructure and the another second heat conducting layer are stacked in a direction perpendicular to the top surface of the closed chamber (fig 4b).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 8,671,570 B2 in view of Wakaoka US 20200003501 A1 and Hou et al. US 2007/0246194 Al. 	
Re claim 3, Liu et al., as modified, fail to explicitly teach material details.
Hou et al. teach the stacking structure is divided into at least two sections along a long-axis direction, the at least two sections comprises a first section and a second section, and materials of the first heat conducting layer and the second heat conducting layer in the first section are at least partially different from material of the first heat conducting layer and the second heat conducting layer in the second section (fig 5, paras 15 and 19, paras 3, 6, 16- 17) to provide different pore sizes in different sections of the heat pipe.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thickness as taught by Hou et al. in the Liu et al., as modified, invention in order to advantageously provide a large capillary wick force and absorb more of the working fluid at the evaporating section which allows for optimal heat transfer for the heat pipe.




Claim 5 is/are rejected under 35 U.S.C. 103, as best understood due to indefiniteness issues, as being unpatentable over Liu et al. US 8,671,570 B2 in view of Wakaoka US 20200003501 A1, further in view of McKay US 20150132565 A1.
Re claim 5, Liu et al., as modified, fail to explicitly teach material details.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a material of the first heat conducting layer or the second heat conducting layer comprises graphene, graphite, carbon nanotube, carbon sphere, or any combination thereof for increased heat transfer and structural strength as taught by McKay (para 7 and 29), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Additionally, McKay a material of the first heat conducting layer or the second heat conducting layer comprises graphene, graphite, carbon nanotube, carbon sphere, or any combination thereof for increased heat transfer and structural strength as taught by McKay (para 7 and 29) to provide graphene channels with wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the material details as taught by McKay in the Liu et al., as modified,  invention in order to advantageously allow for structural stronger layer with wick in the channels for fluid transport.
 

.


 Response to Arguments
Applicant’s arguments, see reply, filed 5/27/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
 Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763